UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-27605 VASCULAR SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Minnesota 41-1859679 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6464 Sycamore Court Minneapolis, Minnesota 55369 (Address of principal executive offices, including zip code) (763) 656-4300 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filero Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The registrant had 16,241,502 shares of common stock, $.01 par value per share, outstanding as of July 20, 2012. VASCULAR SOLUTIONS, INC. TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 2 Consolidated Balance Sheets 2 Consolidated Statements of Earnings 3 Consolidated Statements of Comprehensive Earnings 4 Consolidated Statements of Cash Flows 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART II.OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 Page 1 Table of Contents PART 1. FINANCIAL INFORMATION Item 1. Financial Statements VASCULAR SOLUTIONS, INC. Consolidated Balance Sheets June 30, 2012 December 31, 2011 (unaudited) (see note) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of reserves of $160,000 and $150,000 in 2012 and 2011, respectively Inventories Prepaid expenses Current portion of deferred tax assets Total current assets Property and equipment, net Goodwill Intangible assets, net Deferred tax assets, net of current portion and liabilities Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued compensation Accrued expenses Accrued royalties Current portion of deferred revenue and contingent consideration Total current liabilities Long-term deferred revenue and contingent consideration, net of current portion Shareholders’ equity: Common stock, $0.01 par value: Authorized shares – 40,000,000 Issued and outstanding shares – 16,242,502 – 2012; 16,378,205 – 2011 Additional paid-in capital Accumulated other comprehensive earnings ) ) Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes. Note:The balance sheet at December 31, 2011 has been derived from the audited financial statements at that date. Page 2 Table of Contents VASCULAR SOLUTIONS, INC. Consolidated Statements of Earnings Three Months Ended Six Months Ended June 30, June 30, (unaudited) (unaudited) Revenue: Product revenue $ License revenue Total revenue Product costs and operating expenses: Cost of goods sold Research and development Clinical and regulatory Sales and marketing General and administrative Amortization of purchased technology and intangibles Total product costs and operating expenses Operating earnings Other earnings (expenses): Interest earnings – – Interest expense ) Foreign exchange gain (loss) ) ) Earnings before income taxes Income tax expense ) Net earnings $ Net earnings per share – basic $ Net earnings per share – diluted $ See accompanying notes. Page 3 Table of Contents VASCULAR SOLUTIONS, INC. Consolidated Statements of Comprehensive Earnings Three Months Ended Six Months Ended June 30, June 30, (unaudited) Net earnings $ Other comprehensive earnings (loss) before tax: Foreign currency translation adjustments ) ) ) Income tax expense related to items of other comprehensive earnings – – – ) Other comprehensive earnings (loss), net of tax ) ) ) Comprehensive earnings $ See accompanying notes. Page 4 Table of Contents VASCULAR SOLUTIONS, INC. Consolidated Statements of Cash Flows Six Months Ended June 30, (unaudited) Operating activities Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation Amortization Stock-based compensation Deferred taxes, net Change in fair value of contingent consideration ) – Change in allowance for doubtful accounts Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses Accounts payable Accrued compensation and expenses ) ) Amortization of deferred license fees and other deferred revenue ) ) Net cash provided by operating activities Investing activities Purchase of property and equipment ) ) Cash paid for acquisition and license ) ) Proceeds from the sale of property and equipment – Net cash used in investing activities ) ) Financing activities Repurchase of common shares ) ) Proceeds from the exercise of stock options and sale of stock, net of expenses Net cash used in financing activities ) ) Decrease in cash and cash equivalents ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow Cash paid for interest $ $ Cash paid for taxes $ $ See accompanying notes. Page 5 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements Basis of Presentation The accompanying unaudited consolidated financial statements of Vascular Solutions, Inc. (the Company) have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all normal, recurring adjustments considered necessary for a fair presentation have been included.The consolidated financial statements should be read in conjunction with the audited consolidated financial statements contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011 filed with the Securities and Exchange Commission.Interim results of operations are not necessarily indicative of the results to be expected for the full year or any other interim periods. Net Earnings per Share In accordance with Accounting Standards Codification (“ASC”) 260-10-55, basic net earnings per share for the three and six months ended June 30, 2012 and 2011 is computed by dividing net earnings by the weighted average common shares outstanding during the periods presented.Diluted net earnings per weighted average common share is computed by dividing net earnings by the weighted average common shares outstanding during the period, increased to include dilutive potential common shares issuable relating to outstanding restricted stock, and upon the exercise of stock options and awards that were outstanding during the period. Weighted average common shares outstanding for the three and six months ended June 30, 2012 and 2011 was as follows: Three Months Ended June 30, Six Months Ended June 30, (unaudited) (unaudited) Weighted average shares outstanding – basic Weighted average shares outstanding – diluted Revenue Recognition In the United States the Company sells its products and services directly to hospitals and clinics.Revenue is recognized in accordance with generally accepted accounting principles as outlined in ASC 605-10-S99, which requires that four basic criteria be met before revenue can be recognized: (i) persuasive evidence of an arrangement exists; (ii) the price is fixed or determinable; (iii) collectibility is reasonably assured; and (iv) product delivery has occurred or services have been rendered.The Company recognizes revenue as products are shipped based on FOB shipping point terms when title passes to customers.The Company negotiates credit terms on a customer-by-customer basis and products are shipped at an agreed-upon price.All product returns must be pre-approved and, if approved, customers are subject to a 20% restocking charge. Page 6 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements-Continued In all international markets, the Company sells its products to international distributors which subsequently resell the products to hospitals and clinics.The Company has agreements with each of its distributors which provide that title and risk of loss pass to the distributor upon shipment of the products to the distributor.The Company warrants that its products are free from manufacturing defects at the time of shipment to the distributor.Revenue is recognized upon shipment of products to distributors following the receipt and acceptance of a distributor’s purchase order.Allowances are provided for estimated returns and warranty costs at the time of shipment. The Company also generates revenues from license agreements and recognizes the revenue when earned.In accordance with ASC 605, for revenues which contain multiple deliverables, the Company separates the deliverables into separate accounting units if they meet the following criteria: (i) the delivered items have a stand-alone value to the customer; (ii) the fair value of any undelivered items can be reliably determined; and (iii) if the arrangement includes a general right of return, delivery of the undelivered items is probable and substantially controlled by the seller.Deliverables that do not meet these criteria are combined with one or more other deliverables into one accounting unit.Revenue from each accounting unit is recognized based on the applicable accounting literature, primarily ASC 605-10-S99. Starting in January 2012, the Company began to generate revenue from selling a reprocessing service for ClosureFast® radiofrequency catheters.In accordance with ASC 605-45, the Company recognizes this revenue gross, with the amount paid to the supplier of the reprocessing service reflected as cost of sales. In accordance with ASC 605-45-45, the Company includes shipping and handling revenues in net revenue, and shipping and handling costs in cost of sales. Inventories Inventories are stated at the lower of cost (first-in, first-out method) or market.Appropriate consideration is given to deterioration, obsolescence and other factors in evaluating net realizable value.Inventories are comprised of the following: June 30, December 31, 2011 (unaudited) Raw materials $ $ Work-in process Finished goods $ $ Page 7 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements-Continued 5) Goodwill and Other Intangible Assets The changes in the carrying amount of goodwill and acquired intangible assets for the six months ended June 30, 2012 are as follows: Goodwill Acquired Intangibles (unaudited) Balance at December 31, 2011 $ $ Amortization – ) Purchased licenses & acquisitions Foreign currency translation adjustments ) ) Balance at June 30, 2012 $ $ Credit Risk and Allowance for Doubtful Accounts The Company maintains allowances for doubtful accounts for estimated losses resulting from the inability of our customers to make required payments.This allowance is regularly evaluated by the Company for adequacy by taking into consideration factors such as past experience, credit quality of the customer base, age of the receivable balances, both individually and in the aggregate, and current economic conditions that may affect a customer’s ability to pay.The Company does not accrue interest on past due accounts receivable.Receivables are written off only after all collection attempts have failed and are based on individual credit evaluation and the specific circumstances of the customer.At June 30, 2012 and December 31, 2011, the allowance for doubtful accounts was $115,000 and $120,000, respectively. All product returns must be pre-approved and, if approved, customers are subject to a 20% restocking charge.The Company analyzes the rate of historical returns when evaluating the adequacy of the allowance for sales returns, which is included with the allowance for doubtful accounts on our balance sheet.At June 30, 2012 and December 31, 2011, the sales and return allowance was $45,000 and $30,000, respectively. Accounts receivable are shown net of the combined total of the allowance for doubtful accounts and allowance for sales returns of $160,000 and $150,000 at June 30, 2012 and December 31, 2011, respectively. Concentrations of Credit and Other Risks In the United States the Company sells its products and services directly to hospitals and clinics.In all international markets, the Company sells its products to distributors who, in turn, sell to hospitals and clinics. With respect to accounts receivable, the Company performs credit evaluations of its customers and does not require collateral.No single customer represented greater than 10% of gross accounts receivable as of either June 30, 2012 or December 31, 2011.There have been no material losses on customer receivables. Revenue by geographic destination as a percentage of total net revenue for both of the six month periods ended June 30, 2012 and 2011 was 84% in the United States and 16% in international markets, respectively.No single customer represented greater than 10% of the total net revenue for the three and six months ended June 30, 2012 and 2011. Page 8 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements-Continued Dependence on Key Suppliers The Company purchases certain key components from single-source suppliers.Any significant component delay or interruption could require the Company to qualify new sources of supply, if available, and could have a material adverse effect on the Company’s financial condition and results of operations. King Pharmaceuticals The Company purchases its requirements for thrombin (a component in the Hemostat products) under a Thrombin-JMI® Supply Agreement entered into with King Pharmaceuticals, Inc. (“King”) on January 9, 2007.King was acquired by Pfizer, Inc. on February 28, 2011.Under the terms of the Thrombin-JMI Supply Agreement, King agrees to manufacture and supply thrombin to the Company on a non-exclusive basis.The Thrombin-JMI Supply Agreement does not contain any minimum purchase requirements.King agrees to supply the Company with such quantity of thrombin as the Company may order at a fixed price throughout the term of the Thrombin-JMI Supply Agreement as adjusted for inflation, variations in potency and other factors.The Thrombin-JMI Supply Agreement has an initial term of 10 years, followed by successive automatic one-year extensions, subject to termination by the parties under certain circumstances, including: (i) termination by King without cause any time after the fifth anniversary of the date of the Thrombin-JMI Supply Agreement upon five years prior written notice to the Company, and (ii) termination by the Company without cause any time after the fifth anniversary of the date of the Thrombin-JMI Supply Agreement upon five years prior written notice to King provided that the Device Supply Agreement, which the Company also entered into with King on January 9, 2007, has expired on its terms or the parties have agreed to terminate it. Commitments and Contingencies Governmental Proceedings On June 28, 2011, the Company received a subpoena from the U.S. Attorney’s Office for the Western District of Texas under the Health Insurance Portability & Accountability Act of 1996 (HIPAA) requesting the production of documents related to the Company’s Vari-Lase products, and in particular the use of the Vari-Lase® Short Kit for the treatment of perforator veins.The Vari-Lase Short Kit has been sold under a 510(k) clearance for the treatment of incompetence and reflux of superficial veins in the lower extremity since 2007 with total U.S. sales through June 30, 2012 of approximately $432,000 (0.1% of the Company’s total U.S. sales) and has not been the subject of any reported serious adverse clinical event.The Company is fully complying with this inquiry. From time to time, the Company is involved in additional legal proceedings arising in the normal course of business.As of the date of this report the Company is not a party to any legal proceeding not described in this section in which an adverse outcome would reasonably be expected to have a material adverse effect on the Company’s results of operations or financial condition. Page 9 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements-Continued King Agreements On January 9, 2007, the Company entered into three separate agreements with King: a License Agreement, a Device Supply Agreement and a Thrombin-JMI Supply Agreement (See Note 8).King was acquired by Pfizer, Inc. on February 28, 2011.Under the License Agreement, the Company licensed the exclusive rights to the Company’s products Thrombi-Pad®, Thrombi-Gel® and Thrombi-Paste® to King in exchange for a one-time license fee of $6,000,000.Under the Device Supply Agreement, the Company agreed to manufacture the licensed products for sale to King in exchange for two separate $1,000,000 milestone payments; one upon the first commercial sale of Thrombi-Gel (which was received on May 31, 2007), and one upon the first commercial sale of Thrombi-Paste (which has not been received and is not expected to be received).The Company was amortizing the $6,000,000 license fee on a straight-line basis over 10 years.The Company was amortizing the $1,000,000 milestone payment that was received on May 31, 2007 over the remaining 10-year license period. Under the Device Supply Agreement the Company agreed to pursue on behalf of King a surgical indication for the use of the Thrombi-Gel and Thrombi-Paste products from the FDA.The Device Supply Agreement requires the Company to make a one-time payment of $2,500,000 to King if the FDA does not approve the surgical indication of Thrombi-Gel and a one-time payment of $2,500,000 to King if the FDA does not approve the surgical indication of Thrombi-Paste after performing a clinical study and submitting the application.In 2009, King suspended further development of the Thrombi-Paste products.In 2010, King suspended further work on the pursuit of a surgical indication for the Thrombi-Gel products. On July 6, 2011, King notified the Company that King was terminating the development of the Thrombi-Paste products and terminating efforts to obtain the surgical indication for the Thrombi-Gel products.As a result of King making the decision to not proceed, the Company is not required to make either of the $2,500,000 payments to King, and instead the Company recognized revenue of $2,762,000 in the third quarter of 2011 as the remaining deferred license revenue originally allocated to the Thrombi-Paste products and the surgical indication of the Thrombi-Gel products as part of the King agreements.Amortization of the deferred revenue is $51,000 per quarter for the remainder of the 10-year license period, reflecting the remaining amortization allocated to the topical use indication of the Thrombi-Gel and Thrombi-Pad® products.The unamortized license fee was $917,000 and $1,019,000 at June 30, 2012 and December 31, 2011, respectively.The amortization of license fee was $102,000 and $353,000 for the six months ended June 30, 2012 and 2011, respectively. Nicolai GmbH Agreement Effective April 1, 2008 the Company entered into a five-year distribution agreement with Nicolai GmbH.As a result of entering into this distribution agreement, the Company no longer maintains a direct sales force in Germany.In connection with this distribution agreement, the Company received 500,000 Euros from Nicolai GmbH, which was deferred and is being recognized ratably over the five-year term of the distribution agreement. The agreement also includes provisions requiring the Company to pay Nicolai GmbH specific amounts if the Company terminates the distribution agreement prior to the end of the five-year term.The Company does not intend to terminate the distribution agreement and, as such, has not recorded a liability relating to these potential future payments to Nicolai GmbH.The unamortized license fee was $109,000 and $182,000 at June 30, 2012 and December 31, 2011, respectively.The amortization of license fee was $73,000 and $72,000 for the six months ended June 30, 2012 and 2011, respectively. Page 10 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements-Continued Radius Medical Technologies, Inc. Contingent Consideration On October 20, 2010, the Company acquired the assets related to the snare and retrieval product line business from Radius Medical Technologies, Inc. and Radius Medical, LLC (collectively, “Radius”).Under the terms of the agreement the Company paid Radius a total of $6,449,000, consisting of $5,000,000 paid in cash at October 20, 2010 and $1,449,000 which was paid on June 9, 2011 upon the successful completion of the transfer of the manufacturing processes from Radius to the Company along with all fixed assets and inventory.In addition, Radius is entitled to receive an annual cash contingent consideration payment based on 25% of the net sales of the acquired products which exceed $2.0 million, $2.5 million, and $3.0 million for the calendar years ending December 31, 2011, 2012 and 2013, respectively.The range of possible contingent consideration payments is from $-0- if no sales are made in excess of the thresholds, to an undeterminable amount as the agreement does not contain a cap on the payment amounts.In accordance with ASC 805, a reduction of $96,000 and $586,000 in the liability amount was recorded at March 31, 2012 and September 30, 2011, respectively, and recognized as a gain in operating expenses within the general and administrative expenses.At June 30, 2012 and December 31, 2011, the Company has recorded a liability for these contingent consideration payments in the amount of $214,000 and $310,000, respectively. Lines of Credit On December 21, 2011 the Company modified and extended its secured asset-based revolving credit agreement with U.S. Bank National Association dated December 21, 2009 (as amended on December 21, 2010).The revolving credit agreement is a one-year, $10,000,000 facility with availability based primarily on eligible customer receivables, inventory and property and equipment.The revolving credit agreement bears interest equal to the one-month LIBOR rate plus 1.60% and is secured by a first security interest on all of the Company’s assets.The revolving credit agreement requires a quarterly payment based on an annual fee of 0.125% of the average unused portion of the committed revolving line as determined by the bank and reviewed by management. The revolving credit agreement includes one covenant that the Company cannot have a maximum cash flow leverage ratio greater than 2.5 to 1.The calculation of this covenant is determined by multiplying annual lease expense times six and adding any loans, then dividing this amount by the sum of earnings before interest, taxes, depreciation, amortization and annual operating lease payments.The covenant is computed quarterly based on a rolling 12-month period.The Company was in compliance with the covenant as of June 30, 2012. As of June 30, 2012, the Company had no outstanding balance against the revolving credit agreement.Based on the Company’s eligible customer receivables, inventory, property and equipment and cash balances, $10,000,000 was available for borrowing as of June 30, 2012. Income Taxes The Company is subject to income tax in numerous jurisdictions and at various rates and the use of estimates is required in determining the provision for income taxes.For the six month periods ended June 30, 2012 and 2011, the Company recorded a provision for taxes of $2,748,000 and $2,382,000 on earnings before tax of $7,040,000 and $6,252,000, resulting in an effective income tax rate of 39% and 38%, respectively.The difference between the effective tax rates of 39% and 38% and the U.S. federal statutory income tax rate of 34% was due mainly to the impact of state income taxes. Page 11 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements-Continued The Company regularly assesses the likelihood that the deferred tax assets will be recovered from future taxable earnings.The Company considers projected future taxable earnings and ongoing tax planning strategies, then records a valuation allowance to reduce the carrying value of the net deferred taxes to an amount that is more likely than not to be realized. The Company adopted accounting provisions that now form part of ASC 740, Income Taxes, and which clarify the accounting for uncertainty in tax positions recognized in the financial statements. These provisions create a single model to address uncertainty in tax positions and clarify the accounting for income taxes by prescribing the minimum recognition threshold a tax position is required to meet before being recognized in the financial statements.ASC 740 also provides guidance on derecognition, measurement, classification, interest and penalties, accounting in interim periods, disclosure and transition.The Company has recorded an unrecognized tax benefit of $1,020,000 as of June 30, 2012 and December 31, 2011.The impact of tax related interest and penalties is recorded as a component of income tax expense.For the six months ended June 30, 2012, the Company has recorded $-0- for the payment of tax related interest and there were no tax penalties or interest recognized in the statements of operations. The Company is subject to income tax examinations in the U.S. Federal jurisdiction, as well as in the Republic of Ireland and various state jurisdictions.Remaining open tax years at June 30, 2012 are 2009 through 2011. Business Combinations and Asset Acquisitions Accumed Systems, Inc. On June 11, 2012, the Company acquired the assets related to the AccumedTM wrist positioning splint business from Accumed Systems, Inc. (“Accumed”).Under the terms of the agreement, the Company paid Accumed a total of $1,500,000 at closing and no additional payments are required to be made.The Accumed wrist positioning splint product consists of a plastic molded brace that simplifies arterial access by holding the wrist and forearm in an appropriate, comfortable position.This acquisition provides the Company with an additional product that is sold directly into the Company’s existing customer base to generate incremental revenue. The Company accounted for the transaction as a business combination in the second quarter of 2012.In accordance with ASC 805 the purchase price is being allocated based on estimates of the fair value of assets acquired, as no liabilities were assumed. The purchase price was allocated as follows: Inventory and equipment $ Purchased technology Other intangibles Goodwill $ The purchased technology and other intangible assets have an estimated useful life of 9 - 10 years. Page 12 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements-Continued Dr. Pedro Silva and Affiliates On January 6, 2012, the Company entered into an agreement with Dr. Pedro Silva and his affiliates, whereby the Company paid $3,250,000 for the rights, patents and intellectual property relating to a two-lumen catheter for distal protection and material extraction used in the Company’s Pronto catheters.Upon payment, the existing License Agreement between N.G.C. Medical S.p.A.and the Company has been deemed paid-in-full, and no future royalties will be owed on any sale of a Pronto catheter after December 31, 2011. The Company has accounted for the transaction as a non-business license acquisition in the first quarter of 2012.In accordance with ASC 805, the purchase price was assigned to a license intangible asset equivalent to the cash amount paid on January 6, 2012, and is being amortized over a period of 10 years.No goodwill was recognized as part of the transaction. Northeast Scientific On December 22, 2011, the Company entered into a license agreement with Northeast Scientific, Inc. (NES), a FDA-registered reprocessor of medical devices, whereby the Company acquired the exclusive rights to NES’ reprocessing services for the ClosureFast radiofrequency catheter in the United States for a term of five years.The ClosureFast catheter is owned and marketed by VNUS Medical Technologies, Inc., a subsidiary of Covidien, and is used in the treatment of varicose veins.Under the reprocessing service, the customer sends its used ClosureFast catheters to NES, where they are inspected, cleaned, tested, repackaged, resterilized and shipped back to the customer. In exchange for the exclusive rights, the Company paid a total of $900,000 to NES and a former third party distributor on December 22, 2011. The Company accounted for the transaction as a non-business asset acquisition in the fourth quarter of 2011.In accordance with ASC 805 the purchase price was assigned to an intangible asset and no goodwill was recognized.The Company is amortizing the license intangible asset on a straight-line basis over the five-year term of the agreement. Zerusa Limited On January 27, 2011, the Company entered into an asset purchase agreement of substantially all the assets of Zerusa Limited (“Zerusa”), a Galway, Ireland based medical device company engaged in the manufacture and distribution of the Guardian® hemostasis valves.Under the terms of the agreement the Company paid Zerusa a total of 3,121,000 Euros ($4,272,000), consisting of 2,850,000 Euros ($3,882,000) paid in cash at January 27, 2011 and 271,000 Euros ($390,000) which was paid on September 2, 2011.The final payment amount was subject to adjustment based upon the value of inventory transferred.The Guardian hemostasis valves are designed to maintain hemostasis during interventional catheterization procedures through a novel sealing system which allows simple introductions and removal of interventional devices while providing the option to lock guidewires in place. The Company accounted for the transaction as a business combination in the first quarter of 2011.In accordance with ASC 805 the purchase price was allocated based on estimates of the fair value of assets acquired, as no liabilities were assumed. Page 13 Table of Contents The purchase price was allocated as follows: Inventory and equipment $ Purchased technology Other intangibles Goodwill $ The purchased technology and other intangible assets have an estimated useful life of 11 years. Unaudited Supplemental Pro Forma Financial Information The following unaudited supplemental pro forma information combines the Company’s results with those of Accumed and Zerusa as if the acquisitions had occurred at the beginning of each of the periods presented.This unaudited pro forma information is not intended to represent or be indicative of the Company’s consolidated results of operations or financial condition that would have been reported for the periods presented had the acquisition been completed at the beginning of each of the periods presented, and should not be taken as indicative of the Company’s future consolidated results of operations or financial condition: Three Months Ended June 30, Six Months Ended June 30, Revenue $ Net earnings Net earnings per share Basic $ Diluted $ Certain pro forma adjustments have been made to reflect the impact of the purchase transaction, primarily consisting of amortization of intangible assets with determinable lives and income taxes to reflect the Company’s effective tax rate for the periods presented. Products and Services Our broad offering of products is divided into three product categories: ● Catheter products, principally consisting of catheters used in minimally invasive medical procedures for the diagnosis or treatment of vascular conditions, such as the Pronto® extraction catheters used in treating acute myocardial infarction, and also including products used in connection with gaining percutaneous access to the vasculature to perform minimally invasive procedures, such as micro-introducer kits; ● Hemostat (blood clotting) products, principally consisting of the D-Stat® Dry hemostat, a topical thrombin-based pad with a bandage used to control surface bleeding, and the D-Stat Flowable, a thick yet flowable thrombin-based mixture for preventing bleeding in subcutaneous pockets; and ● Vein products and services, principally consisting of the Vari-Lase® endovenous laser, a laser console and procedure kit used for the treatment of varicose veins, and a reprocessing service for radiofrequency vein ablation catheters. Page 14 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements-Continued The following tables set forth, for the periods indicated, net revenue by product category along with the percent change from the previous period: Six Months Ended June 30, Net Revenue Percent Change Net Revenue Percent Change Catheter products $ 16
